Case 0:21-cv-60115-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

 BIANCA FERNANDEZ,                                                       Case No.:
      Plaintiff,

 -VS-

 HOTWIRE COMMUNICATIONS, LLC,
       Defendant.
 ______________________________________

                                                  COMPLAINT

             Plaintiff BIANCA FERNANDEZ (“FERNANDEZ”), by counsel, sues the Defendant,

 HOTWIRE COMMUNICATIONS, LLC (“HOTWIRE” ) and as grounds, states as follows:

                                                   PARTIES

        1.     FERNANDEZ is an individual residing in Palm Beach County and an "employee"

               under the laws specified herein.

        2.     Defendant HOTWIRE is a foreign limited liability company doing business within the

               State of Florida and Broward County and an “employer” within the meaning of the

               ADEA, Title VII, and the ADA.

        3.     This action is brought pursuant to the provisions of the Age Discrimination in

               Employment Act (“ADEA”) and Title VII of the Civil Rights Act of 1991 (“Title

               VII”).

                                       JURISDICTION AND VENUE

        4.     This Court has subject matter jurisdiction of this Complaint and this cause pursuant to

               28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil rights).

        5.     Venue is proper within the Southern District of Florida as all of the events giving rise

               to this claim occurred within this judicial district.




                                                       1
Case 0:21-cv-60115-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 2 of 6




                                  CONDITIONS PRECEDENT

     6.   On or about May 6, 2020, FERNANDEZ filed a Charge of Discrimination with

          the United States Equal Opportunity Commission (“EEOC”).

     7.   A right to sue was issued by the EEOC on December 31, 2020 and received by

          Plaintiff on January 4, 2021, within ninety days of its issuance.

                                   GENERAL ALLEGATIONS

     8.   Plaintiff was born in 1976 and is presently forty five years old.

     9.   Plaintiff began working for HOTWIRE in May 2015 as a residential sales

          specialist.

     10. Plaintiff’s supervisor attempted to terminate her on August 23, 2019.

     11. Plaintiff informed Carl Lender (“Lender”), corporate Vice President, that she was

          prepared to assert a claim for gender and national origin discrimination because

          of the attempted termination.

     12. Lender intervened and Plaintiff was reassigned as an account manager with

          responsibility for thirteen properties.

     13. Plaintiff was successful in her role as account manager and received acclamation

          from clients, her supervisor, and Lender.

     14. On Friday, April 3, 2020, Plaintiff received an email from HR advising that she

          had been terminated.

     15. Plaintiff immediately contacted her supervisor who told her that she “doesn’t get

          this,” and that she had no choice in the matter because they were told that HR

          will pick the people to be terminated.




                                                    2
Case 0:21-cv-60115-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 3 of 6




     16. She reached out once again to Lender who responded to her in an email on April

          6, the following Monday.

     17. Lender wrote, on April 6, 2020, contrary to the words of her supervisor that HR

          made the decision to terminate her, that “[p]lease know that many factors are

          considered before a decision is made to separate with an employee. After careful

          review, the decision to separate was made by your leadership team, not any

          member of HR. This decision was made for legitimate, non-discriminatory, busi-

          ness reason [sic].”

     18. The claim by Lender that this decision was for “legitimate, non-discriminatory,

          business reason” was false and revealed that HOTWIRE was attempting to cover

          up its discriminatory animus.

     19. A month before her termination, Defendant hired a new account manager who

          was twenty eight years old.

     20. Plaintiff was replaced by a male who was under forty.

                                            COUNT I

                                   AGE DISCRIMINATION

     20. Plaintiff readopts and re-alleges ¶ 1 through 20 as if fully set forth herein.

     21. Defendant discriminated against Plaintiff on account of her age, preferring to

          employ younger workers.

     22. HOTWIRE’s implementation of its hiring policy was a willful act and Plaintiff is

          entitled to liquidated damages through time of trial.

          WHEREFORE, Plaintiff requests the following relief:




                                                 3
Case 0:21-cv-60115-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 4 of 6




        a. Entry of judgment for economic and liquidated damages against the Defendant

          HOTWIRE;

        b. Declare that HOTWIRE engaged in unlawful age discrimination and that

          HOTWIRE’s rehiring policy disproportionately impacts older workers and violates

          the ADEA;

        c. Require HOTWIRE to provide Plaintiff with full back pay;

        d. Award costs, interest, and attorneys’ fees; and

        e. Such other and further relief as may be deemed just and proper.

                                            COUNT II

                                    SEX DISCRIMINATION

     23. Plaintiff readopts and re-alleges ¶ 1 through 20 as if fully set forth herein.

     24. Defendant discriminated against Plaintiff on account of her gender by replacing

          her with a younger male.

     25. As a direct and proximate result of the Defendant’s discriminatory acts, Plaintiff

          has been caused to suffer loss of income in the past and in the future as well as

          injury to reputation, together with emotional pain and suffering.

          WHEREFORE, Plaintiff requests the following relief:

        a. Entry of judgment for economic, compensatory, and punitive damages against the De-

          fendant HOTWIRE;

        b. Declare that HOTWIRE engaged in unlawful sex discrimination and that

          HOTWIRE’s policies disproportionately impact women and violate Title VII.




                                                 4
Case 0:21-cv-60115-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 5 of 6




        c. Require HOTWIRE to reinstate Plaintiff with full back pay, benefits, and seniority or

          award front pay in lieu thereof;

        d. Award costs, interest, and attorneys’ fees; and

        e. Such other and further relief as may be deemed just and proper.

                                             COUNT III

                                         RETALIATION

     26. Plaintiff readopts and re-alleges ¶ 1 through 20 as if fully set forth herein.

     27. Defendant waited seven and a half months from her complaint about discrimina-

          tion to terminate her.

     28. Defendant initially planned to transfer her to a new position and then terminate

          her for lack of performance.

     29. To its shock, Plaintiff performed well in the Account Manager position.

     30. When it terminated her, it sought to disguise the reasons for her termination by

          telling her supervisor that it was a layoff where the employees were chosen by

          HR.

     31. Lender, who orchestrated the pretexual termination, falsely told Plaintiff that the

          decision had been made by “her leadership” with the implication being it was by

          her supervisor.

     32. These false and misleading answers show a scheme or plan to disguise the true

          retaliatory motive of retaliation and are evidence of pretext.




                                                 5
Case 0:21-cv-60115-RKA Document 1 Entered on FLSD Docket 01/19/2021 Page 6 of 6




      33. As a direct and proximate result of the Defendant’s retaliation, Plaintiff has been

               caused to suffer loss of income in the past and in the future as well as injury to

               reputation, together with emotional pain and suffering.

               WHEREFORE, Plaintiff requests the following relief:

          a. Entry of judgment for economic, compensatory, and punitive damages against the

               Defendant HOTWIRE;

          b. Declare that HOTWIRE engaged in unlawful retaliation in violation of Title VII;

          c. Require HOTWIRE to reinstate Plaintiff with full back pay, benefits, and seniority or

               award front pay in lieu thereof;

          d. Award costs, interest and attorneys’ fees; and

          e. Such other and further relief as may be deemed just and proper.

                                    DEMAND FOR TRIAL BY JURY

                Demand is made for trial by jury of all claims so triable as a matter of law.

 DATED: January 15, 2021


 BY: /s/ G. Ware Cornell, Jr.                     BY: /s/ _Suzanne A. Singer
 G. Ware Cornell, Jr.                             Suzanne A. Singer
 Fla. Bar No.: 203920                             Fla. Bar No.: 946222
 ware@warecornell.com                             ssinger@rumberger.com
 CORNELL & ASSOCIATES, P.A.                       RUMBERGER KIRK & CALDWELL
 2645 Executive Park Drive                        80 SW 8th Street, Ste. 3000
 Weston, Fla. 33331                               Miami, Fla. 33130
 T: (954) 641-3441                                T: (305) 358-5577




                                                     6
 14550968.v1
